REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 6556462) discloses an X-ray generator (600) comprising: a booster (150); at least one capacitor (176/280); a converter (180); and an X-ray source (600) configured to emit X-rays. The prior art (e.g., JP 2013-254573 A) also discloses an X-ray generator (101) comprising: a booster (504) configured to boost a first DC voltage supplied from a voltage source (111) to a second DC voltage; at least one capacitor (103) configured to receive the second DC voltage and to generate a charging voltage; a converter (102) configured to convert the charging voltage (from 103) into a driving voltage (for 101); an X-ray source (101) configured to receive the driving voltage (from 102) and to emit X-rays; and a controller (108) configured to control the booster, the converter, and the X-ray source, wherein the second DC voltage is variable (via 502).
However, the prior art fails to disclose or fairly suggest an X-ray generator including: the controller calculates a cooling time that is taken for the X-ray source to be cooled to below a predetermined temperature after the X-ray source emits X-rays, determines the magnitude of the second DC voltage according to the cooling time, and applies the second DC voltage to the capacitor for the cooling time, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884